       Case 4:18-cv-00825-O Document 25 Filed 02/14/19                   Page 1 of 5 PageID 1069


                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

RICHARD W. DEOTTE et al.,                      )
                                               )
               Plaintiffs,                     )       Case No. 4:18-CV-00825-O
                                               )
       v.                                      )
                                               )
ALEX M. AZAR II, in his official               )
capacity as Secretary of Health and            )
Human Services et al.,                         )
                                               )
               Defendants.                     )

              JOINT STATUS REPORT AND PROPOSED BRIEFING SCHEDULES

       TO THE HONORABLE REED O’CONNOR, UNITED STATES DISTRICT JUDGE
       PRESIDING:

       The Court’s Order of February 7, 2019 (ECF No. 24) (“Order”) directed the parties “to confer on

whether class certification will be opposed and, if so, to propose briefing schedules for the motion to

certify, (ECF No. 20), and the motion for an injunction, (ECF No. 21), to address how the class issue

will be resolved in connection with the request for a classwide injunction” and to “file a status report and

proposed briefing schedules, if necessary, on or before February 14, 2019.” Order at 1. The parties

have conferred but to date, have not yet been able to reach agreement on proposed briefing schedules.

       The parties are currently negotiating over whether Defendants will agree to a stipulated

temporary restraining order (or some other form of agreed-upon judicial relief) that would shield

Braidwood from tax penalties under 26 U.S.C. § 4980D while the parties brief the preliminary-

injunction issues. If the parties agree to this, then that will mitigate the need for a prompt ruling on the

motion for preliminary relief. Plaintiffs may also move for a TRO to protect Braidwood from these tax

penalties if they are unable to reach an agreed-upon resolution with Defendants. The parties therefore

respectfully request the opportunity to submit an additional joint status report no later than Wednesday,

                                                      1
       Case 4:18-cv-00825-O Document 25 Filed 02/14/19                    Page 2 of 5 PageID 1070


February 20, 2019, informing the Court as to whether they have been able to achieve a resolution on this

matter, which may enable the parties to agree on a briefing schedule and will, at the very least, inform

the Court’s decision between the competing briefing schedules.

        In compliance with the Court’s Order, however, the parties now set forth their differing

proposals below. Separate proposed orders are being emailed to Chambers concurrent with the filing of

this joint status report and proposed briefing schedules. The parties respectfully request that the Court

defer its decision on this issue until after the parties have submitted their additional joint status report on

or before February 20.

                                  Plaintiffs’ Proposed Briefing Schedule

        The defendants want to postpone the briefing of the motion for preliminary injunction until after

the motion for class certification has been fully briefed and ruled upon. The plaintiffs are unwilling to

delay the briefing schedule for the motion for preliminary injunction because Braidwood Management

Inc. is currently incurring tax penalties of $100 per employee per day on account of the Contraceptive

Mandate, and it needs a prompt ruling on its request for preliminary relief so it is no longer required to

subject itself to daily fines for conduct that is entirely within its rights under the Religious Freedom

Restoration Act. In addition, the plaintiffs do not believe that the preliminary-injunction analysis should

be affected in any way by the Court’s ruling on class certification. The only issue that the class-

certification will affect is the scope of the preliminary relief that this Court decides to issue, but it should

not have any effect on whether a preliminary injunction is warranted.

        The plaintiffs propose a briefing schedule that will enable this Court to rule on the motions for

class certification and preliminary injunction by March 15, 2019 — the date on which Braidwood must

file its tax returns for 2018 and pay any tax penalties that were accrued for its decision to terminate

contraceptive coverage on December 1, 2018.

        The plaintiffs propose that the federal defendants respond to the motions for class certification
      Case 4:18-cv-00825-O Document 25 Filed 02/14/19                   Page 3 of 5 PageID 1071


and preliminary injunction by March 4, 2019, and that the plaintiffs file their reply briefs by March 8,

2019. If the Court wishes to hold oral argument on the motions, it could be held on March 11, 2019, or

any other day during that week. The plaintiffs believe this briefing schedule is appropriate because the

Department of Justice has already briefed many legal challenges to the Contraceptive Mandate, and the

issues raised in the motion for preliminary injunction are all matters that the Department of Justice has

litigated before. In addition, the daily tax penalties that are being imposed on Braidwood call for a

prompt resolution of its motion for preliminary relief.

                                Defendants’ Proposed Briefing Schedule

       In its Order, the Court asked the parties “to propose briefing schedules for the motion to certify

(ECF No. 20), and the motion for an injunction, (ECF No. 21), to address how the class issue will be

resolved in connection with the request for a classwide injunction.” Order at 1.

       Defendants are presently conferring to determine whether to oppose Plaintiffs’ motion for class

certification. Defendants therefore respectfully propose that Defendants file any response to the class

certification motion on or before March 1, 2019, and that Plaintiffs file any reply brief in support of their

motion for class certification on or before March 8, 2019.

       The nature of Defendants’ response to the motion for preliminary injunction may be significantly

affected by the Court’s decision on class certification. Accordingly, and in light of the Court’s

admonition that “the scope of any injunction would inevitably turn on whether and what kind of class is

certified,” Order at 1, Defendants respectfully propose that any briefing on Plaintiffs’ motion for a

preliminary injunction not proceed until the Court has determined whether or not a class should be

certified and, if so, what kind. Defendants thus propose that, within 7 days after the Court has ruled on

Plaintiffs’ motion for class certification, the parties shall meet and confer and propose a briefing

schedule for Plaintiffs’ motion for preliminary injunction (ECF No. 21).



                                                     3
      Case 4:18-cv-00825-O Document 25 Filed 02/14/19                   Page 4 of 5 PageID 1072


       In the alternative, in the event that the Court adopts Plaintiffs’ proposed briefing schedule,

Defendants respectfully request that their deadline for responding to the motions for class certification

and for a preliminary injunction be extended to March 8, 2019 because they will be responding to two

motions simultaneously.

       Finally, Defendants respectfully believe that the interests of efficiency and case management

would best be served by postponing the deadlines for responding to the amended complaint (ECF No.

19) and submitting a Rule 16 joint scheduling report until the Court has ruled on the motions for class

certification and for a preliminary injunction. Accordingly, Defendants respectfully request that the

Court postpone the deadlines for responding to the amended complaint and for submitting a Rule 16

joint scheduling report until 21 days after the Court has ruled on Plaintiffs’ motions for class

certification and for a preliminary injunction. Plaintiffs have informed Defendants that Plaintiffs do not

oppose this request to postpone these two deadlines.

Dated: February 14, 2019                                            Respectfully submitted,


                                                                    /s/ Jonathan F. Mitchell
                                                                    JONATHAN F. MITCHELL
                                                                    Texas Bar No. 24075463
                                                                    Mitchell Law PLLC
                                                                    106 East Sixth Street, Suite 900
                                                                    Austin, Texas 78701
                                                                    (512) 686-3940 (phone)
                                                                    (512) 686-3941 (fax)
                                                                    jonathan@mitchell.law

                                                                    Attorney for Plaintiffs and Proposed
                                                                    Classes


                                                                    JOSEPH H. HUNT
                                                                    Assistant Attorney General

                                                                    MICHELLE R. BENNETT
                                                                    Assistant Branch Director
      Case 4:18-cv-00825-O Document 25 Filed 02/14/19                  Page 5 of 5 PageID 1073


                                                                      /s/ Daniel Riess
                                                                    DANIEL RIESS
                                                                    Texas Bar No. 24037359
                                                                    Trial Attorney
                                                                    U.S. Department of Justice
                                                                    Civil Division, Rm. 6122
                                                                    20 Massachusetts Avenue, NW
                                                                    Washington, D.C. 20530
                                                                    Telephone: (202) 353-3098
                                                                    Fax: (202) 616-8460
                                                                    Email: Daniel.Riess@usdoj.gov
                                                                    Attorneys for Defendants




                                     CERTIFICATE OF SERVICE

        On February 14, 2019, I electronically submitted the foregoing document with the clerk of court

for the U.S. District Court, Northern District of Texas, using the electronic case filing system of the

court. I hereby certify that I have served all parties electronically or by another manner authorized by

Federal Rule of Civil Procedure 5(b)(2) or the local rules.


                                                               /s/ Daniel Riess




                                                     5
